MESTER & SCHWARTZ, P.C.
Formed in the State of PA
Jason Brett Schwartz, Esquire
1333 Race Street
Philadelphia, PA 19107
Tel: (267) 909-9036
Fax: (215) 665-1393
E-mail: jschwartz@mesterschwartz.com
Attorney for Movant
ATTORNEY FOR MOVANT: BMW BANK OF NORTH AMERICA

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEW JERSEY
                                     CAMDEN DIVISION


IN RE:                                                 §     CASE NO. 18-32439-JNP
                                                       §
TAKIDIA T LIGON                                        §     CHAPTER 13
a/k/a TAKIDIA T JENNINGS, Debtor                       §
                                                       §     Hearing date: December 10, 2019@10:00
                                                       §     A.M.
                                                       §
                                                       §     NOTICE OF MOTION TO VACATE
                                                       §     AUTOMATIC STAY

TO:

Brad J. Sadek                                              Takidia T Ligon
1315 Walnut Street, Ste 502                                2 S Syracuse Drive
Philadelphia, PA 19107                                     Cherry Hill, NJ 08034

Isabel C. Balboa                                           U.S. TRUSTEE
Cherry Tree Corporate Center, 535 Route 38 -               One Newark Center Ste 2100
Suite 580                                                  Newark, NJ 07102
Cherry Hill, NJ 08002
P LEASE TAKE NOT ICE that on Tuesday,December 10, 2019 at 10:00 A.M., or as soon as the
matter may be heard, the undersigned, attorneys for Secured Creditor BMW Bank of North America
its assignees and/or successors in interest, will move before the Honorable Jerrold N. Poslusny Jr. of the
United States Bankruptcy Court, 400 Cooper Street, Camden, NJ 08101 for the entry of an Order
Vacating the Automatic Stay with respect to Debtor's 2011 BMW 3 Series Sedan 4D 328xi AWD,
V.I.N. WBAP K5G59BNN27089, and allowing BMW Bank of North America to continue or institute a
repossession action, by reason of the Debtor'sfailure to make regular monthly payments to BMW Bank
of North America.
                            Respectfully Submitted,

                            Mester & Schwartz, P.C.
                            Attorney for Movant
Dated : November 18, 2019
                            /s/ Jason Brett Schwartz, Esquire
                            Jason Brett Schwartz, Esquire
